Citation Nr: 0005581	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  97-28 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Whether suspension of the payment of the appellant's pension 
benefits, for the period between May 29, 1996 and August 9, 
1996, was proper.



REPRESENTATION

Appellant represented by:	Brent Michael Steier, Attorney



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service in the Army from May 1969 to 
December 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of action taken by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi which discontinued payment of the appellant's 
non-service-connected pension benefits for the period between 
May 29, 1996 and August 9, 1996 as a result of incarceration.  
Payment of the appellant's pension benefits was thereafter 
resumed. 

The Board notes that the RO issued a rating decision, in 
August 1998, which denied the appellant's claim for specially 
adapted housing.  Since the appellant has apparently neither 
initiated nor completed the procedural steps necessary for an 
appeal of this issue, the Board has not included it in its 
consideration of the claim on appeal.  

The Board also notes that the appellant was scheduled for a 
hearing to be held before a Member of the Board in 
Washington, DC, in June 1999.  Thereafter, his motion for 
postponement of the hearing was granted, and the appellant's 
hearing was rescheduled for January 2000.  However, the 
appellant failed to appear for the January 2000 hearing.  The 
appellant's request for a hearing before a Member of the 
Board is therefore considered withdrawn.  38 C.F.R. 
§ 20.702(d).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant has been determined to be permanently and 
totally disabled, and to be eligible for non-service-
connected pension benefits, effective from April 30, 1990.  

3.  In July 1996, the RO was notified that the appellant had 
been incarcerated in March 1996.

4.  In August 1996, the RO informed the appellant that 
payment of his pension benefits would be discontinued in 
sixty days due to his incarceration.  Payment of the 
appellant's pension benefits was suspended for the period 
between May 29, 1996 and August 9, 1996, the date of the 
appellant's release from incarceration.

5.  The appellant was not legally entitled to the receipt of 
non-service-connected pension benefits between the sixty-
first day of his incarceration after conviction and the date 
of his release from prison.


CONCLUSION OF LAW

Suspension of the payment, between May 29, 1996 and August 9, 
1996, of the appellant's non-service-connected pension 
benefits due to his incarceration was proper.  38 U.S.C.A. 
§§ 1505, 5107 (West 1991); 38 C.F.R. § 3.666 (1999); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For purposes of consideration of a claim for VA benefits, a 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well-grounded.  38 U.S.C.A. § 5107(a).  As defined 
by the Court, a well-grounded claim is one which is 
plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
However, a claim may not be dismissed or denied on the basis 
it is not well-grounded where there is an absence of legal 
merit or a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  These considerations pave the 
way for the analysis below.

The facts in this case are not in dispute and may be briefly 
summarized.  A rating decision issued by the RO, in September 
1990, determined that the appellant, based on the combination 
of his disabilities, educational background and work history, 
was permanently prevented from obtaining and following 
substantially gainful employment.  The entitlement to non-
service-connected pension benefits was effective from April 
30, 1990.  The appellant began to receive monthly pension 
payments in May 1990.

The appellant was in receipt of pension payments when the RO 
received notice, in July 1996, that he had been incarcerated 
in March 1996, and that he continued to be so incarcerated.  
In August 1996, the RO notified the appellant that payment of 
his pension benefits would be discontinued, but that he was 
being provided 60 days to submit evidence to show why the 
proposed action should not be taken.  Although he did present 
written argument, payment of his pension benefits was 
suspended as of the sixty-first day of incarceration, May 29, 
1996.

The appellant has argued, generally, that he should have 
continued to receive payment of pension benefits during his 
incarceration, because he continued to support his family and 
pay his bills during that time.

The law specifically provides that no pension shall be paid 
to or for an individual who has been imprisoned in a Federal, 
State, or local penal institution as a result of conviction 
of a felony or misdemeanor for any part of the period 
beginning sixty-one days after the individual's imprisonment 
begins and ending when such individual's imprisonment ends.  
38 U.S.C.A. § 1505(a).

The evidence of record contains information obtained from the 
County Detention Center that the appellant was initially 
jailed on March 14, 1996; that he was convicted on March 29, 
1996; and that he remained incarcerated until August 9, 1996.  
Thus, the appellant's sixty-first day of incarceration after 
his conviction was May 29, 1996.

The applicable law in effect in this area is, as noted above, 
very clear and specific, and it is required that the Board 
apply the law as written.  38 U.S.C.A. § 7104.  Under 
38 C.F.R. § 3.666, and pursuant to statute, incarceration of 
more than sixty days after conviction is a bar to the receipt 
of VA pension benefits.  The Board finds that the law, as 
written by Congress and implemented by VA regulation, has 
been correctly applied in the appellant's case.  Under 
current law, the receipt of non-service-connected pension 
benefits by someone incarcerated more than sixty days after 
conviction is prohibited.  38 U.S.C.A. §§ 1505(a), 5107(a), 
7104; 38 C.F.R. § 3.666.  

Based on the facts in this case, payment of the appellant's 
pension benefits must be suspended, effective from the sixty-
first day of his incarceration (May 29, 1996) and ending on 
the day of his release (August 9, 1996).  There is no 
provision in the law or regulations which would permit the 
payment of said benefits during this period on any basis.  
The Board notes that the payment of the appellant's pension 
benefits were resumed on notification that he was no longer 
incarcerated.  Thus the law is clear that the appellant lacks 
basic entitlement to the receipt of benefits between May 29, 
1996 and August 9, 1996, and his claim is, unfortunately, 
without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994); 38 U.S.C.A. § 1505; 38 C.F.R. § 3.666.

As noted above, the Board is bound by the laws enacted, and 
by VA regulations.  38 U.S.C.A. § 7104.  It appears that 
there is no possible provision to allow a grant of the appeal 
since the statutory and regulatory requirements are shown to 
preclude receipt of pension benefits after conviction and 
sixty days of incarceration in a penal institution.  The 
legal criteria, not the facts, are dispositive of the issue.  
The appellant has failed to state a claim upon which relief 
could be granted, and, as a matter of law, the claim must be 
denied.  See Sabonis at 430 (1994) (where the law and not the 
evidence is dispositive, the appeal to the Board is 
terminated).  The Board finds that the law is dispositive in 
this case. 

Therefore, the Board has no alternative but to deny the 
appellant's appeal and therefore, the appellant was not 
entitled to receipt of pension benefits between May 29, 1996 
and August 9, 1996.  It is noted that the appellant's spouse 
had written seeking apportionment of benefits.  The claim 
appears to have been denied based on income.  The matter has 
not otherwise been developed for appellate review and is not 
considered in this decision.  It has not been determined by 
the RO whether the appellant's spouse may have been entitled 
to some pension benefit while the appellant was incarcerated.  
Thus, that matter is not before the Board.  To the extent the 
appellant or his spouse at the time desire to file such 
claim, they should do so at the RO.


ORDER

As a matter of law, the payment of the appellant's non-
service-connected pension benefits was properly suspended for 
the period between May 29, 1996 and August 9, 1996 due to his 
incarceration; the appeal is denied. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

